t c summary opinion united_states tax_court robert george welemin and arsenia z welemin petitioners v commissioner of internal revenue respondent docket no 28031-14s filed date robert george welemin and arsenia z welemin pro sese mark a nelson and katherine holmes ankeny for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued a notice_of_deficiency to petitioners determining a federal_income_tax deficiency of dollar_figure for the taxable_year and an accuracy-related_penalty under sec_6662 of dollar_figure petitioners husband and wife filed a timely petition for redetermination with the court at the time the petition was filed petitioners resided in california after concessions the issues remaining for decision are whether mr welemin earned nonemployee compensation of dollar_figure during the year in issue and if so whether petitioners are liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found mr welemin is a handyman and at times he has operated a business under the trade_name bob’s handyman service or right way services over several 2petitioners concede that they received and failed to report income of dollar_figure as reported on form 1099-q payments from qualified education programs under sec_529 and sec_530 for the taxable_year 3to the extent not discussed herein other issues are computational and flow from our decision in this case years mr welemin and his family rented a home owned by the winberg family_trust trust the trust owned an eight-unit apartment building and single-family homes on various lots in adjoining neighborhoods gerald gaynor served as trustee of the trust during petitioners fell behind on their rent payments to the trust which were set at dollar_figure monthly to avoid eviction mr welemin entered into an informal arrangement under which he provided repair and maintenance services for the trust and in exchange mr gaynor agreed to offset petitioners’ rent in an amount equal to the value of mr welemin’s services this informal arrangement continued throughout although mr welemin sometimes worked with gary winberg a beneficiary of the trust he largely worked independently mr welemin submitted to mr gaynor time records and receipts for items that he purchased to complete the repair and maintenance services that he performed for the trust mr welemin testified that mr gaynor was not a good recordkeeper and that he was not reimbursed by the trust for some expenses that he had incurred to make repairs on the trust’s properties mr gaynor considered mr welemin an equally inept recordkeeper mr gaynor in his capacity as trustee issued a form 1099-misc miscellaneous income reporting that mr welemin had earned nonemployee compensation of dollar_figure in because mr welemin was uncertain that the form 1099-misc was correct he consulted with kathleen chambers the welemins’ tax_return_preparer he also contacted mr gaynor ms chambers prepared and filed petitioners’ federal_income_tax return for because of his uncertainty as to how to proceed mr welemin instructed ms chambers to exclude from the couple’s tax_return the dollar_figure of nonemployee compensation reported by the trust on form 1099-misc at trial respondent offered into evidence a revised form 1099-misc prepared by mr gaynor on behalf of the trust reporting that mr welemin had received nonemployee compensation of dollar_figure in discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 if a taxpayer raises a reasonable dispute with respect to a 4pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged continued third-party information_return and has otherwise fully cooperated with the commissioner the burden of production may shift to the commissioner to present reasonable and probative evidence to verify the information_return sec_6201 the term gross_income is broadly defined in the code to include all income from whatever source derived sec_61 gross_income encompasses compensation_for services including fees commissions fringe_benefits and similar items sec_61 as a preliminary matter we conclude that mr welemin received gross_income in equal to the value of the services that he provided to the trust and which the trust applied as an offset against petitioners’ rent in short the trust accepted mr welemin’s services in lieu of some or all of petitioners’ rent payments--an indirect form of compensation equal to the value of the repair and maintenance services that mr welemin provided to the trust id see eg 36_tc_739 aff’d per curiam 301_f2d_307 4th cir continued that sec_7491 applies nor established their compliance with its requirements see 135_tc_471 aff’d 668_f3d_888 7th cir mr welemin contends that he should be permitted to exclude from gross_income any amount attributed to him in respect of the rental value of the trust property under the provisions of sec_119 that code section provides in relevant part that an employee may exclude from gross_income the value of any lodging furnished to him his spouse or dependents by or on behalf of his employer for the convenience_of_the_employer but only if the employee is required to accept such lodging on the business_premises of his employer as a condition of his employment see 60_tc_609 sec_1 b income_tax regs mr welemin’s reliance on sec_119 is misplaced mr welemin did not offer a cogent argument that he was an employee of the trust and mr gaynor clearly did not consider mr welemin anything other than an independent_contractor moreover the record reflects that the welemins were not residing in the trust property for the convenience of the trust and certainly not as a condition of mr welemin’s employment rather the welemins were permitted to continue to reside in the trust property despite being delinquent on their rent in exchange for mr welemin’s agreement to provide maintenance and repair services under the circumstances mr welemin is not entitled to the income exclusion prescribed in sec_119 mr welemin further asserts that he should be permitted to report gross_receipts and expenses attributable to his work for the trust on schedule c profit or loss from business despite ample opportunity to do so mr welemin did not present any records or receipts that would permit the court to determine the amount of gross_receipts or expenses that he paid_or_incurred in connection with the work he performed for the trust we now turn to the question of the amount of nonemployee compensation that mr welemin earned in neither party offered compelling definitive evidence regarding the amount of mr welemin’s income although mr gaynor issued the original form 1099-misc reporting that mr welemin had earned_income of dollar_figure he subsequently issued a revised form 1099-misc reporting income of dollar_figure neither respondent nor mr welemin could explain why mr gaynor made this adjustment considering all the facts and circumstances and on the preponderance of the limited evidence presented the court concludes that mr welemin earned nonemployee compensation of dollar_figure in in connection with the services that he provided to the trust finally we consider whether petitioners are liable for an accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 by virtue of sec_6664 the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability beard v commissioner tcmemo_1995_41 sec_1_6664-4 income_tax regs with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite petitioners improperly failed to report income of dollar_figure for the taxable_year in disregard of applicable statutory provisions consequently we find that respondent met his burden of production mr welemin instructed his tax_return_preparer to exclude the item_of_income from the couple’s tax_return and there otherwise is no statement disclosing the item on the return on this record we conclude that petitioners failed to make a reasonable attempt to comply with the code and that they were at the least careless in preparing and filing their tax_return see sec_6662 it follows that respondent’s determination that petitioners are liable for an accuracy- related penalty under sec_6662 is sustained to reflect the foregoing decision will be entered pursuant to rule
